                 Case 3:20-cv-03818-RS Document 14 Filed 09/17/20 Page 1 of 3




 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   NITHYA SENRA
 3 Trial Attorneys, Tax Division
   U.S. Department of Justice
 4 P.O. Box 683
   Washington, D.C. 20044
 5 202-307-6570 (t)
   202-307-0054 (f)
 6 Nithya.Senra@usdoj.gov

 7 Attorneys for the United States of America

 8 JONATHAN LEE, ESQ.
   One Market Street Suite 3600
 9 San Francisco, CA 94105
   Phone: (415) 685-0813
10 jon@jleelaw.com

11 Attorney for Defendants Michael S. Ho and Li H. Tay

12                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
13

14    United States of America,
                                                       Case No. 3:20-cv-3818-RS
15                   Plaintiff,
             v.                                        STIPULATED REQUEST FOR ORDER
16                                                     EXTENDING TIME TO RESPOND TO
      Michael S. Ho and Li H. Tay,                     COMPLAINT, CONTINUE INITIAL CMC
17
                                                       AND RELATED DEADLINES AND
18                   Defendants.                       ORDER

19
            Plaintiff, the United States of America, and the defendants Michael S. Ho and Li H. Tay,
20
     pursuant to Civil L.R. 6-2, hereby STIPULATE and REQUEST an order approving the following:
21
            1.      The parties stipulate and request the Court enter an order allowing the defendants until
22
     October 16, 2020 in which to answer or otherwise respond to the complaint.
23
            2.      This is the second modification to the deadline for defendants to answer the Complaint,
24
     the original stipulation modified the deadline to respond to September 14, 2020.
25
            3.      On September 11, 2020, defendants submitted a settlement offer that, if accepted by the
26
   United States, and the settlement terms are met by defendants, would fully and finally resolve all claims
27 STIPULATED REQUEST FOR EXTENSION OF TIME AND TO CONTINUE INITIAL CMC
   CASE NO. 3:20-CV-3818-RS
28
                                                    1
                 Case 3:20-cv-03818-RS Document 14 Filed 09/17/20 Page 2 of 3




 1 in this action by October 15, 2020. The undersigned counsel is willing to recommend defendants’

 2 settlement offer to the relevant Department of Justice official with settlement authority in this action.

 3          4.      Given the settlement offer is presently being processed, the parties request that this Court

 4 enter an order continuing the initial Case Management Conference scheduled for September 24, 2020

 5 for at least 35 days to October 29, 2020; as well as continue the deadline to submit an initial Joint Case

 6 Management Statement for at least 35 days to October 22, 2020.

 7          5.      This is the first request for continuance of the Initial CMC and the first request to extend

 8 the deadline to file an Initial JCMS. The requested continuance is for a relatively short amount of time.

 9 Discovery in this case has not yet commenced, a scheduling order has not yet been entered, and

10 defendants have not yet answered or otherwise responded to the Complaint.

11          WHEREFORE, the parties request pursuant to Civil L.R. 6-2 that the court enter an ORDER

12 approving this stipulated request and continue the deadline for defendants to answer or otherwise

13 respond to the Complaint to October 16, 2020; continue the deadline for the parties to submit an Initial

14 Joint Case Management Statement to October 22, 2020; and continue the Initial Case Management

15 Conference to October 29, 2020.

16          Respectfully submitted,

17 Date: 9/17/20                                   RICHARD E. ZUCKERMAN
18                                                 Principal Deputy Assistant Attorney General

19                                                 /s/ Nithya Senra
                                                   NITHYA SENRA, CA SBN 291803
20                                                 Trial Attorney, Tax Division
                                                   U.S. Department of Justice
21                                                 Attorneys for Plaintiff United States of America
22

23 Date: 9/17/20                                   /s/ Jonathan Lee
                                                   JONATHAN LEE, ESQ.
24                                                 Attorney for Defendants Michael S. Ho and Li H. Tay
25

26

27 STIPULATED REQUEST FOR EXTENSION OF TIME AND TO CONTINUE INITIAL CMC
   CASE NO. 3:20-CV-3818-RS
28
                                             2
               Case 3:20-cv-03818-RS Document 14 Filed 09/17/20 Page 3 of 3




 1                ORDER APPROVING STIPULATED REQUEST The above

 2          STIPULATED REQUEST is APPROVED.

 3          The deadline for defendants to answer or otherwise respond to the Complaint is

 4   continued to October 16, 2020.

 5          The deadline for the parties to submit an Initial Joint Case Management Statement is

 6   continued to October 22, 2020.

 7          The Initial Case Management Conference is continued to October 29, 2020 at 10:00

 8   am. All parties shall appear telephonically and must contact Court Conference at (866) 582-6878 at least
         one week prior to the Conference to arrange their participation.
 9        [In addition, the Court makes the further orders stated below:]

10

11

12          IT IS SO ORDERED.

13          Dated: September 17, 2020

14

15

16                                               UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27



                                                    3
